Citation Nr: 0506814	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of a lateral 
meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that awarded an increased disability rating of 20 percent for 
service-connected residuals of a lateral meniscectomy of the 
right knee.

In a July 2004 rating decision, the RO granted a temporary 
total rating from February 18, 2004 to April 1, 2004 based on 
surgical or other treatment necessitating convalescence.  The 
current disability rating of 20 percent was continued 
thereafter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that for an examination to be adequate for 
VA purposes it must be conducted by a competent healthcare 
professional, be based on a thorough review of the veteran's 
prior medical treatment, provide appropriate examination 
findings, and provide a diagnosis and opinion on the etiology 
of any current disability.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Court has also held that functional loss 
due to pain must be considered in making a rating 
determination.  See Deluca v. Brown, 8 Vet. App. 202 (1995), 
38 CFR § 4.40 (2004).  

The Board notes that the March 2004 VA examiner did not 
adequately address the condition of the veteran's right knee 
in his findings.  Furthermore, the March 2004 VA examination 
was conducted only one month after the veteran underwent a 
right knee arthroscopy and partial lateral meniscectomy, 
during which time he was in receipt of a temporary total 
rating, and examiner was not able to perform a thorough 
examination because the veteran resisted manipulation.  The 
Board also notes that the March 2004 examination did not 
address the directives of Deluca.  Therefore, a new 
examination is necessary and the directives of Deluca should 
be followed.  Finally, any recent treatment records related 
to the veteran's right knee disability should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA and 
non-VA health care providers (including the 
Bonham and Dallas VA treatment facilities) 
that have treated him for his right knee 
disability since February 2004, and make 
arrangements to obtain these records. 

2.  After completing the foregoing 
development, schedule the veteran for an 
appropriate VA examination of his service-
connected residuals of a lateral meniscectomy 
of the right knee.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in his or her report 
that the claims file was reviewed.  Any 
indicated tests, including x-rays, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected residuals of a 
lateral meniscectomy of the right knee.  The 
examiner should state whether there is 
recurrent subluxation or lateral instability 
of the right knee.

The examiner should also conduct range of 
motion testing of the right knee.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the right knee is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

3.  Finally, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

